      Case 2:20-cv-01121-KJD-DJA Document 3 Filed 06/22/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      JOSHUA J. FLORES,                                      Case No. 2:20-cv-01121-KJD-DJA
 6
                             Plaintiff,
 7                                                           ORDER
            v.
 8
      MESA AIRLINES, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Plaintiff’s Motion/Application to Proceed In Forma
12
     Pauperis (ECF No. 1), filed on June 19, 2020.
13
            Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma
14
     pauperis and submitted a complaint along with the application. The Court finds that Plaintiff’s
15
     application is incomplete. Plaintiff indicates that he has received no income in the past twelve
16
     months but he did not list any expenses. Plaintiff only indicated that he has a car payment, rent,
17
     insurance, and utilities bills without specifying their amount per month as expenses. As a result,
18
     the Court cannot determine whether Plaintiff is eligible to proceed in forma pauperis. Plaintiff’s
19
     Motion/Application shall be denied without prejudice and he will be given fourteen (14) days to
20
     submit a second, completed application along with a complaint.
21
            Having concluded that Plaintiff is not entitled at this time to proceed in forma pauperis,
22
     the Court need not screen the complaint under 28 U.S.C. § 1915(e)(2)(B), which requires the
23
     dismissal of the case at any time if the Court determines that it is frivolous or malicious or fails to
24
     state a claim upon which relief can be granted or seeks monetary relief against a defendant who is
25
     immune from such relief.
26
                    Based on the foregoing and good cause appearing therefore,
27

28
      Case 2:20-cv-01121-KJD-DJA Document 3 Filed 06/22/20 Page 2 of 2




 1                  IT IS ORDERED that Plaintiff’s Motion/Application to Proceed In Forma

 2   Pauperis (ECF No. 1) is denied without prejudice as incomplete.

 3                  IT IS FURTHER ORDERED that Plaintiff shall have until July 6, 2020 to file a

 4   new, completed Application to Proceed In Forma Pauperis along with a complaint. In the

 5   alternative, Plaintiff may make the necessary arrangements to pay the filing fee of three hundred

 6   fifty dollars ($350) and administrative fee of fifty dollars ($50), for a total of four hundred dollars

 7   ($400), accompanied by a copy of this Order. Failure to comply with this Order will result in a

 8   recommendation to the District Judge that this action be dismissed.

 9          DATED: June 22, 2020.

10
                                                            DANIEL J. ALBREGTS
11                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
